Fourth Court of Appeals
                                        San Antonio, Texas

                                               August 11, 2017

                                            No. 04-17-00516-CV

                                        IN RE Robert B. CAIRNS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

      On August 10, 2017, Relator filed a petition for writ of mandamus and “Motion for Stay
and Temporary Relief.” Relator’s Motion for Stay and Temporary Relief is DENIED.

           It is so ORDERED on August 11, 2017.



                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2012-CI-11471, styled In the Interest of Averie Noel Cairns and Hailey
Claire Cairns, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III
presiding.